MEMORANDUM**
The court has reviewed appellees’ motion for summary affirmance, appellants’ opposition thereto, the record and appellants’ opening brief. The questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court properly dismissed appellants’ complaint.
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.